   Case: 1:19-cv-02166 Document #: 65 Filed: 03/28/21 Page 1 of 19 PageID #:979




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ANTHONY MILNER,                                    )
                                                   )
              Plaintiff,                           )      No. 1:19-CV-02166
                                                   )
       v.                                          )
                                                   )      Judge Edmond E. Chang
ROOSEVELT YOUNG,                                   )
                                                   )
              Defendant.                           )

                           MEMORANDUM OPINION AND ORDER

       Anthony Milner is a pretrial detainee at the Cook County Jail. He is suing

Roosevelt Young,1 a Jail correctional officer, for allegedly failing to protect Milner

from an attack by other detainees in early 2019. That failure to protect, Milner al-

leges, violated his Eighth and Fourteenth Amendment rights.2 R. 11, Complaint.3 In

response, Young early on asserted the defense of failure to exhaust administrative

remedies, as required by the Prison Litigation Reform Act, 42 U.S.C. § 1997e; see R.

15, Answer, at 2; R. 17. After the Court recruited pro bono counsel for Milner, R. 17,

and after a period of discovery limited to the exhaustion defense, Young has moved

for summary judgment, R. 49, Def. Br. For the reasons discussed in this Opinion,

Young’s motion is granted.


       1Young’s   first name is listed as Roosevelt on the defense counsel’s attorney-appear-
form, R. 14, but somehow does not seem to appear in any other part of the summary judgment
records (not even his deposition transcript, R. 50-10).
       2This Court has subject matter jurisdiction over this federal civil rights lawsuit under

28 U.S.C. § 1331.
       3Citations to the record are noted as “R.” followed by the docket number and the page

or paragraph number if applicable.
   Case: 1:19-cv-02166 Document #: 65 Filed: 03/28/21 Page 2 of 19 PageID #:980




                                  I. Background

      In deciding Young’s motion for summary judgment, the Court views the evi-

dence in the light most favorable to the non-moving party. Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Anthony Milner has been in pre-

trial detention at the Cook County Jail since August 2018. Compl. at 2; R. 50-11,

Booking Card. On January 21, 2019, Milner was housed in Division 11 of the Jail. R.

50-4, Milner Dep. 29:24–30:15; R. 50-5, Grievance Form. Milner claims that, at some

point during that day, he told Officer Young that he, Milner, was not safe in Division

11, because several of his enemies were also housed there and might try to kill him.

Compl. at 4. Milner says that, even after he shared this concern with Young, the

officer left him in the day room with these enemies. Id. On that same day, Milner was

“jumped” by more than two other detainees. Milner Dep. 29:14–16; Grievance Form.

Milner alleges that Young was on duty and “watched it happen,” not intervening until

the attack had ended. Grievance Form; Compl. at 4. Then Milner was taken back to

his cell, where he claims he was denied medical attention. Grievance Form.

      Because the issue at hand involves the Jail’s administrative-remedy system, a

look into that system is needed. Cook County Jail has an established grievance pro-

cess to address inmate complaints about the conditions of their confinement. R. 50,

Defendant’s Statement of Material Facts (DSOF) ¶ 7; R. 50-7, Inmate Handbook Ex-

cerpt. When Milner entered the Jail in August 2018, he was given a copy of the Cook

County Department of Corrections Inmate Information Handbook, which describes

the grievance process. DSOF ¶ 7; R. 50-1, Pl. Resp. to Req. for Adm. (RFA) at 1



                                          2
   Case: 1:19-cv-02166 Document #: 65 Filed: 03/28/21 Page 3 of 19 PageID #:981




(response to RFA No. 2). An inmate’s first step in the grievance process is to complete

and file an Inmate Grievance Form—the filing must take place within 15 days of the

underlying incident. Handbook Excerpt at 30–31. The form itself includes an expla-

nation of the grievance process. DSOF ¶ 9; Grievance Form. Inmates file their griev-

ances by handing them to a Correctional Rehabilitation Worker (a job title commonly

known by its acronym, CRW). R. 50-12, Mueller Dep. 31:21–23, 33:8–11. The CRW

reviews each grievance form to ensure that it complies with the grievance process

rules. DSOF ¶ 15. Then the CRW categorizes each grievance as one of three types: an

Emergency Grievance, a Standard Grievance, or a Non-Compliant Grievance.

Mueller Dep. 34:8–11. In the latter category, a grievance form may be marked non-

compliant for various reasons, including that it tries to complain about multiple is-

sues instead of just one. DSOF ¶ 17; Handbook Excerpt at 31. If the Jail’s staff marks

a grievance form as non-compliant, then the staff member must return it to the in-

mate with an explanation of why it is non-compliant. Handbook Excerpt at 31. A Non-

Compliant Grievance cannot be appealed. DSOF ¶ 29; Handbook Excerpt at 31;

Mueller Dep. 49:13–14. If the CRW processes an inmate’s grievance form as a Stand-

ard Grievance, then it will be forwarded to the appropriate department for a response,

which is typically provided to the inmate within 15 days. Mueller Dep. 45:4–7. If the

inmate is dissatisfied with the response to a Standard Grievance, then the inmate

may appeal the response; indeed, an appeal is required to exhaust administrative

remedies. DSOF ¶ 28; Handbook Excerpt at 31.




                                          3
   Case: 1:19-cv-02166 Document #: 65 Filed: 03/28/21 Page 4 of 19 PageID #:982




       After being attacked on January 21, 2019, Milner filed a grievance on February

1 by giving it to CRW Gary Lewanski.4 Grievance Form; Mueller Dep. 13:15–17. On

the form, Milner wrote (in something of a run-on sentence) that “on January 21st I

got [j]umped on by more than 2 people in front of my staff on DJ name young he

watched it happen[e]d and when I got to the holding cell they denied me medical.”

Grievance Form. That same day, February 1, Lewanski reviewed the grievance with

Lewanski’s supervisor, Lester Hampton. R. 50-25, Lewanski Dep. 14:7–21; Mueller

Dep. 8:21–22. Lewanski brought the form to Hampton because Lewanski thought

that the grievance raised multiple issues (the failure to protect plus the denial of

medical treatment), so it might need to be processed as Non-Compliant; Hampton

agreed. Lewanski Dep. 15:18–20, 16:6–11, 17:1–4. After conferring with Hampton,

Lewanski returned the form to Milner along with a Non-Compliant Grievance Re-

sponse Form. Lewanski Dep. 16:9–11; R. 50-6, Grievance Response. The parties di-

verge on the specifics of the discussion between Lewanski and Miller. In Lewanski’s

deposition, he testified that he verbally reviewed the information on the Non-Com-

pliant Grievance Response Form with Milner. Lewanski Dep. 20:18–21:7. On that

response form, in the section giving the reason for noncompliance, Lewanski checked

and initialed a line that says, “The grievance form contains more than one issue.”

Grievance Response. Lewanski further wrote, in the comments section: “See griev-

ance policy stated above. The grievance form contains more than one issue. Inmate


       4In its briefing, the defense insists that Milner did not “file” a grievance. R. 49, Def.
Br.at 7 This is a semantically odd way of characterizing the grievance that impedes the anal-
ysis. The reality is that Milner “filed” a grievance, even it was later processed as non-compli-
ant.
                                               4
   Case: 1:19-cv-02166 Document #: 65 Filed: 03/28/21 Page 5 of 19 PageID #:983




advised to separate his issues and CIID will be notified regarding your security re-

lated concern. Div. 9 Dispensary will be notified and you are advised to use the med-

ical health care form as well.” Id. Milner signed the bottom of the form to acknowledge

receipt. Grievance Response; Milner Dep. 35:15–17. In contrast to Lewanski’s version

of this meeting, Milner testified that the CRW did not verbally explain why he was

returning the grievance. Milner Dep. 34:24–35:3, 35:15–17. Milner also testified that

he did not read the Grievance Response form that Lewanski gave him. Id. 35:18–21,

36:5–13. (Milner is a high school graduate and can read and write. DSOF at ¶ 5;

Milner Dep. 9:7–12.)

      As of February 1 (the date of this Lewanski-Milner meeting), 11 days had

passed since the attack on January 21. This meant that Milner had four days left to

file a timely, compliant grievance about the failure to protect. Handbook Excerpt at

31; Mueller Dep. 50:1–12; Lewanski Dep. 54:14–24; 61:2–11. But Milner did not file

any additional grievances about the January 21 attack or follow up with Jail staff

about the February 1 grievance response. DSOF ¶¶ 23–24; Milner Dep. 45:5–20. And

Milner does not allege that any Jail staff member prevented him from filing addi-

tional grievances.

      In March 2019, Milner filed this lawsuit. R. 1. After Young asserted the ex-

haustion defense, the Court recruited counsel for Milner, R. 17, and the parties en-

gaged in discovery limited to the exhaustion defense, R. 22. Young now moves for

summary judgment on exhaustion. R. 48, Def. Mot. Summ. J.




                                          5
   Case: 1:19-cv-02166 Document #: 65 Filed: 03/28/21 Page 6 of 19 PageID #:984




                              II. Standard of Review

      Summary judgment must be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A genuine issue of material fact exists “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In evaluating sum-

mary judgment motions, courts must view the facts and draw reasonable inferences

in the light most favorable to the non-moving party. Scott v. Harris, 550 U.S. 372, 378

(2007). The Court may not weigh conflicting evidence or make credibility determina-

tions, Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d 697, 704 (7th Cir. 2011),

and must consider only evidence that can “be presented in a form that would be ad-

missible in evidence.” Fed. R. Civ. P. 56(c)(2). The party seeking summary judgment

has the initial burden of showing that there is no genuine dispute and that they are

entitled to judgment as a matter of law. Carmichael v. Village of Palatine, 605 F.3d

451, 460 (7th Cir. 2010); see also Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986);

Wheeler v. Lawson, 539 F.3d 629, 634 (7th Cir. 2008). If this burden is met, the ad-

verse party must then “set forth specific facts showing that there is a genuine issue

for trial.” Anderson, 477 U.S. at 256.

                                    III. Analysis

      The Prison Litigation Reform Act (PLRA) prohibits prisoners and detainees

from filing suit in federal court to challenge prison or jail conditions “until such ad-

ministrative remedies as are available are exhausted.” 42 U.S.C § 1997e(a). A



                                           6
   Case: 1:19-cv-02166 Document #: 65 Filed: 03/28/21 Page 7 of 19 PageID #:985




detainee must take all the steps required by the prison’s grievance system in order to

exhaust his administrative remedies. Ford v. Johnson, 362 F.3d 395, 397 (7th Cir.

2004); Pozo v. McCaughtry, 286 F.3d 1022, 1023–24 (7th Cir. 2002). In other words,

the PLRA “requires proper exhaustion.” Woodford v. Ngo, 548 U.S. 81, 93 (2006). In-

mates must meet appropriate deadlines and follow “other critical procedural rules

because no adjudicative system can function effectively without imposing some or-

derly structure on the course of its proceedings.” Id. at 90–91. The only limitation to

the exhaustion requirement is baked into the statute: remedies must be “available.”

Ross v. Blake, 136 S. Ct. 1850, 1856 (2016). The issue in this case is whether the Cook

County Jail’s grievance process was fully available to Milner.

                                   A. Availability

      Broadly speaking, there are at least three types of circumstances when a prison

or jail’s administrative remedy can be deemed unavailable. Ross, 136 S. Ct. at 1859.

First, if an administrative procedure “operates as a simple dead end—with officers

unable or consistently unwilling to provide any relief to aggrieved inmates”—then it

is not available to inmates. Id. Second, if administrative rules are so opaque or con-

fusing that “no reasonable prisoner can use them,” then they are not considered avail-

able. Id. For vagueness to render a remedy unavailable, however, genuine murkiness

is required; if administrative rules simply have multiple reasonable interpretations,

then “Congress has determined that the inmate should err on the side of exhaustion.”

Id. Third, if prison administrators or staff “thwart inmates from taking advantage of

a grievance process,” then the process is not available. Id. at 1860. This can happen



                                          7
   Case: 1:19-cv-02166 Document #: 65 Filed: 03/28/21 Page 8 of 19 PageID #:986




through “affirmative misconduct,” such as refusing to provide or respond to grievance

forms or threatening inmates with negative consequences for grieving. Hernandez v.

Dart, 814 F.3d 836, 842 (7th Cir. 2016); Dale v. Lappin, 376 F.3d 652, 656 (7th

Cir.2004); Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006). Administrators can also

relegate a remedy into the depths of unavailability by simply failing to inform in-

mates of grievance processes, leaving inmates ignorant of the remedy. Hernandez,

814 F.3d at 842; King v. McCarty, 781 F.3d 889, 896 (7th Cir. 2015), overruled on

other grounds by Henry v. Hulett, 969 F.3d 769 (7th Cir. 2020). But ignorance of the

remedy is not always an excuse for failing to exhaust remedies: “The PLRA does not

excuse a failure to exhaust based on a prisoner’s ignorance of administrative reme-

dies, so long as the prison has taken reasonable steps to inform the inmates about

the required procedures.” Ramirez v. Young, 906 F.3d 530, 538 (7th Cir. 2018).

      Here, no one really disputes that Milner did not complete the administrative-

remedy steps established by the Cook County Jail. And everyone agrees that Milner

never submitted another grievance form after the first one was deemed a Non-Com-

pliant Grievance, and all agree that Milner never filed an appeal. DSOF ¶ 24; Pl.

Resp. to RFAat 3–4 (responses to RFA Nos. 20 and 21). At issue is the reason for

Milner’s failure to complete the administrative steps. Milner blames the failure on

the purported unavailability of the grievance process. He makes three separate argu-

ments in casting blame.




                                         8
   Case: 1:19-cv-02166 Document #: 65 Filed: 03/28/21 Page 9 of 19 PageID #:987




                          1. Information on Resubmission

       First, Milner argues that, after his grievance was returned to him as a Non-

Compliant Grievance, he was never told to refile the grievance. R. 57, Pl. Br. at 4–5.5

In other words, he argues that the Jail’s staff failed to tell him that he could fix the

Non-Compliant Grievance, so the grievance process was unavailable. Hernandez, 814

F.3d at 842. For purposes of this summary judgment evaluation, Milner must be

taken at his word that Lewanski did not orally explain that Milner could refile the

grievance (though Lewanski says that he did explain what to do to Milner). Milner

Dep. 35:1–3, 15–17; Lewanski Dep. 20:18–21:7. But there is no dispute that Lewanski

handed Milner a written Grievance Response form, which stated (via a checkbox) that

Milner’s grievance was a Non-Compliant Grievance because, in the words of the form,

“The grievance form contains more than one issue.” Grievance Response. Also, hand-

written on the form (in all capital letters) is a repeat of the checkbox text: “THE

GRIEVANCE FORM CONTAINS MORE THAN ONE ISSUE.” Id. The handwritten

text goes on to say (still in all capital letters), “INMATE ADVISED TO SEPARATE

HIS ISSUES.” Grievance Response; Lewanski Dep. 16:9–11. Although Milner re-

ceived the Grievance Response (he concedes that he did, and his signature appears

on the bottom of it), Milner admits that he did not even read it. Milner Dep. 35:18–

21, 36:5–13. Had he done so, he would have seen that the form twice reported that

his grievance form contained more than one issue, and he likewise would have seen

that he was being advised to “separate his issues.” Grievance Response.


       5Milner  raises this as part of an argument that he exhausted his remedies. But it is
really an attack on the availability of those remedies.
                                             9
  Case: 1:19-cv-02166 Document #: 65 Filed: 03/28/21 Page 10 of 19 PageID #:988




      In arguing that his failure to read the form is unimportant, Milner contends

that he would have been confused by the explanations on the Non-Compliant Griev-

ance Response form. Milner Dep. 25:17–26:19. But if Milner had read the form when

he got it and had been confused, then he could have asked Jail staff for help in un-

derstanding it. Mueller Dep. 51:11–52:1; Lewanski Dep. 53:10–21. Instead, he did not

read it at all, guaranteeing that he would not understand how to fix the Non-Compli-

ant Grievance.

      Milner contends that asking questions to clarify confusion would have done no

good because Jail staff would not have answered the questions—but he bases this

belief on one interaction with one staff member. Milner Dep. 21:13–22:10. Milner also

testified that he did not ask anyone to read him the Grievance Response form that he

received from Lewanski because Milner is not a “people person.” Milner Dep. 39:10–

16. This too is not a good enough reason to not ask Jail staff for help. Beyond asking

the Jail staff for help, Milner also should have consulted the Inmate Handbook for

information about the grievance procedure, where he would have found this explana-

tion: “If your grievance is processed as non-compliant because of one of the reasons

above, an explanation will be provided, and if applicable, you may be asked to resub-

mit.” Handbook Excerpt at 31. That is exactly what the Non-Compliant Grievance

Response form advised him to do. Grievance Response.

      In sum, the Cook County Jail gave Milner the Inmate Handbook, gave him a

Non-Compliant Grievance Response form explaining the problem with the first griev-

ance, and had staff available to answer any questions he might ask. DSOF ¶ 7; Pl.



                                         10
   Case: 1:19-cv-02166 Document #: 65 Filed: 03/28/21 Page 11 of 19 PageID #:989




Resp. to RFA at 1 (response to RFA Nos. 2 and 3); Mueller Dep. 51:11–52:1; Lewanski

Dep. 53:10–21. These are “reasonable steps” calculated to inform an inmate about his

rights to use the grievance process, so Milner’s purported lack of knowledge that he

had to resubmit the form does not excuse him from exhausting the administrative

remedy. Ramirez, 906 F.3d at 538.6

                         2. The Processing of the Grievance

       Next, Milner contends that the Jail handled his grievance improperly and thus

should not be allowed to raise the exhaustion defense. Pl. Br. at 6. Again, this is es-

sentially an attack on the availability of the grievance process.7 Milner asserts that

the Jail staff made three important mistakes: they failed to process the grievance as

an Emergency Grievance; they mistakenly deemed it a Non-Compliant Grievance for

raising multiple issues when it really only raised one issue; and the wrong staff mem-

bers handled the grievance. Pl. Br. at 6. Each of these contentions is flawed.

       First, the record does not support Milner’s argument that the grievance should

have been handled as an Emergency Grievance. As an initial matter, the Jail’s



       6Indeed,   Milner actually appealed at least one other grievance. On February 1, 2019—
the same day that he filed the grievance at issue in this case and received the Non-Compliant
Grievance Response form—he appealed a response to an earlier grievance about mail prob-
lems. R. 50-8, Milner Grievances and Responses at 8.
       7Milner frames it slightly differently, almost suggesting that the Defendant’s actions

create a special circumstance when the exhaustion defense does not apply. The Supreme
Court has been clear that there is no “special circumstances” carveout to the exhaustion re-
quirement: “The court below adopted an unwritten ‘special circumstances’ exception to [42
U.S.C. § 1997e(a)], permitting some prisoners to pursue litigation even when they have failed
to exhaust available administrative remedies. Today, we reject that freewheeling approach
to exhaustion as inconsistent with the PLRA. But we also underscore that statute’s built-in
exception to the exhaustion requirement: A prisoner need not exhaust remedies if they are
not ‘available.’” Ross, 136 S. Ct. at 1855. The issues Milner raises are relevant to the Court’s
consideration of whether the grievance process was available to him.
                                              11
   Case: 1:19-cv-02166 Document #: 65 Filed: 03/28/21 Page 12 of 19 PageID #:990




Inmate Handbook advises inmates to report emergencies immediately to Jail staff.

R. 50-35, Full Inmate Handbook at 32. If an inmate thinks that the grievance process

can effectively resolve the emergency, then he must say on his grievance form that

he is experiencing an emergency. Id. But Milner did not do that. To the contrary, he

wrote the grievance eight days after the underlying attack and handed it in (on Feb-

ruary 1) three days after writing it. Grievance Form. In fact, he submitted another

grievance about an entirely different issue on January 22, before writing or submit-

ting the grievance about the attack on January 21. Milner Grievances and Responses

at 5. Also, by the time he filed his grievance about the January 21 attack, Milner

already had been moved to a different housing division, which was what he had orig-

inally asked for. Milner Dep. 29:21–23. Based on all this, there is no genuine issue

(even viewing the evidence in Milner’s favor) on whether the Jail staff reasonably

decided not to classify the grievance as an emergency.8

       The record also does not support Milner’s contention that exhaustion is ex-

cused because the grievance should have been processed as a single-issue grievance.

Yes, it is conceivable to interpret the ban against “more than one issue” as not violated




       8To support the argument that his grievance was an emergency, Milner cites an inter-
nal Jail document called the CRW Inmate Grievance and Non-Compliant Grievance Coding
Guide, R. 50-23. It is true that the Coding Guide says that grievances alleging inmate-on-
inmate violence should not be returned for failure to separate issues. Id.at 36. But just a few
pages later, it also says: “All grievance forms that would ‘normally’ be classified as an Emer-
gency Grievance but are deemed non-compliant[] are required to be forwarded to the appro-
priate departments for review and/or investigation.” Id. at 44. Lewanski followed this proce-
dure: he deemed the grievance non-compliant, but also informed the security-related depart-
ment (“CIID”) and the medical “dispensary.” Grievance Response. In any event, there is no
suggestion that Milner (or any inmates) have access to this internal Coding Guide, so it does
not form any part of the administrative-remedy system for purposes of exhaustion.
                                              12
      Case: 1:19-cv-02166 Document #: 65 Filed: 03/28/21 Page 13 of 19 PageID #:991




by grieving about a failure to protect and the ensuing lack of medical treatment. In-

deed, at CRW Lewanski’s deposition, when asked if the grievance could have been

processed as a single-issue grievance, Lewanski answered, “Possibly.” Lewanski Dep.

22:8–10. But Lewanski and his supervisor reasonably decided that the failure to pro-

tect and the denial of medical care were really separate issues for purposes of the

grievance. Lewanski Dep. 15:18–20, 16:6–11, 17:1–4. Director of Inmate Services

John Mueller agreed with this assessment. Mueller Dep. 17:19–18:2. From the Jail’s

perspective, it is reasonable to separate the issues because each issue required a re-

sponse from a different department of the jail. See Grievance Response (listing CIID9

as addressing the security issue and the medical dispensary as addressing the other);

Lewanski Dep. 51:11–18. Milner argues that there is no clear definition in the Inmate

Handbook setting forth what constitutes a single issue. Pl. Br. at 7. But in Milner’s

case, the Jail’s staff explicitly told him, in writing, that his grievance raised more

than one issue, and that Milner needed to separate them. Grievance Response. If

there was any ambiguity in the single-issue rule, Milner had to “err on the side of

exhaustion” and refile his grievance. Ross, 136 S. Ct. at 1859. The upshot is that the

administrative-remedy system was available to Milner based on the written instruc-

tions on the Non-Compliant Response Form (which he unfortunately chose not to

read).

         Milner’s final processing-based argument is that the wrong Jail staff reviewed

his grievance, arguing that “sworn” officers or supervisors should have handled the


         9CIID   is the acronym for the Criminal Investigation Division. Lewanski Dep. 37:13–
17.
                                               13
  Case: 1:19-cv-02166 Document #: 65 Filed: 03/28/21 Page 14 of 19 PageID #:992




grievance. Pl. Br. at 8. But that contention too misses the mark. Milner relies on the

Cook County Department of Corrections Grievance Procedure, which requires “sworn

members” to attempt to address inmate concerns before a grievance is made. Pl. Br.

at 8; R. 50-22, CCDOC Inmate Grievance Procedure at 240–41. But Milner did not

approach Officer Young—or any other staff member—with the grievance issues be-

fore filing the grievance form. The Procedure does also discuss the role of “sworn su-

pervisors” in responding to grievances, but Milner’s grievance was deemed non-com-

pliant and was returned to him. Procedure at 240–41; Grievance Response. So the

record does not support the notion that the wrong Jail staff members processed the

grievance, or for that matter, that the involvement of any other staff member would

have made the process more available to him.

      Lastly, Milner cites several cases in which inmates defeated exhaustion de-

fenses based on the unavailability of administrative remedies. Pl. Br. at 14. Each of

those cases is easily distinguishable from this case. One prisoner wished to complain

about the conditions he faced while being transferred from one facility to another.

King, 781 F.3d at 893. Nobody in the new facility gave him a grievance form, even

after he asked for one, and even if they had, it would have been very difficult for him

to file the grievance by the deadline. Id. at 893–94. The initial jail’s timetable for

providing and accepting complaints from transferred prisoners made it “practically

impossible for transferred prisoners to pursue their grievances about the transfer

process.” Id. at 895. In contrast, Milner had access to grievance forms throughout the

fifteen-day period in which he could submit a timely grievance about the January 21,



                                          14
  Case: 1:19-cv-02166 Document #: 65 Filed: 03/28/21 Page 15 of 19 PageID #:993




2019 attack. DSOF ¶ 11; Pl. Resp. to RFA at 2 (response to RFA No. 7). In another

case, jail staff outright refused to give grievance forms to the complaining inmate.

Dale, 376 F.3d at 656. In yet another case, an inmate was being housed in the hospital

unit, where he was not told about the grievance procedures or given a copy of the

inmate handbook. Hernandez, 814 F.3d at 843. In another case, there were issues of

fact on whether prison officials had threatened or intimidated the prisoner to prevent

him from filing grievances. Kaba, 458 F.3d at 686. In contrast to these three cases,

Milner admits that he was given the Inmate Handbook upon booking and does not

claim that any Jail staff tried to stop him from filing grievances. Pl. Resp. to RFA at

1 (response to RFA No. 2); id. at 4 (response to RFA No. 23). On the contrary, staff

were available to accept his grievances and would have answered questions if asked.

Mueller Dep. 51:11–52:1; Lewanski Dep. 53:10–21.

      The final two cited cases also are different from Milner’s case. In Dole v. Chan-

dler, 438 F.3d 804 (7th Cir. 2006), administrators lost an inmate’s grievance and pro-

vided no instructions on how to refile, which led the court to conclude he had ex-

hausted his remedies. Id. at 807, 811. Here, Milner’s grievance was promptly pro-

cessed and returned to him with advice on how to refile. Grievance Response. In an-

other case, jail staff gave only English-language materials to an inmate who clearly

did not speak or read English well enough to understand them, a form of obstruction-

ism that does not apply to the literate, English-speaking Milner. Ramirez, 906 F.3d

at 535.




                                          15
   Case: 1:19-cv-02166 Document #: 65 Filed: 03/28/21 Page 16 of 19 PageID #:994




       Milner decided not to read the Non-Compliant Grievance Response Form that

he received or the Inmate Handbook sections on grievance procedures, and unfortu-

nately did not ask Jail staff for help. Milner Dep. 35:18–21, 36:5–13, 38:21–22, 39:10–

16, 45:5–20. It was those decisions, not anything that the Jail did, that rendered the

administrative process unavailable to him. If anything, this case most closely resem-

bles Twitty v. McCoskey, in which the Seventh Circuit upheld a summary judgment

in the Jail’s favor because there was “no suggestion…of any affirmative misconduct

on the part of the jail to prevent Twitty from learning about and pursuing the griev-

ance procedure; as such, he bore the responsibility of taking the appropriate steps to

comply with the proper procedure.” Twitty, 226 F. App’x 594, 596 (7th Cir. 2007) (non-

precedential disposition) (cleaned up).10 As in Twitty, here nothing about the Jail’s

processing rendered the grievance procedure unavailable to Milner.

                                     3. Money Damages

       Finally, Milner argues that, because he seeks money damages, no administra-

tive remedy was available to him—the Jail procedure does not authorize an award of

money damages. Pl. Br. at 10. It is now almost two decades since the Supreme Court

rejected this argument. “Even when the prisoner seeks relief not available in griev-

ance proceedings, notably money damages, exhaustion is a prerequisite to suit.” Por-

ter v. Nussle, 534 U.S. 516, 524 (2002) (citing Booth v. Churner, 532 U.S. 731, 741




       10This  opinion uses (cleaned up) to indicate that internal quotation marks, alterations, and
citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations, 18 Journal of
Appellate Practice and Process 143 (2017).

                                                16
  Case: 1:19-cv-02166 Document #: 65 Filed: 03/28/21 Page 17 of 19 PageID #:995




(2001)). The lack of money damages as a potential administrative remedy did not

excuse Milner from exhausting what was available. Booth, 532 U.S. at 736.

                        B. Equitable Estoppel and Waiver

      As a backup argument, Milner contends that the doctrines of waiver and equi-

table estoppel should prevent Young from raising exhaustion as a defense. But this

argument is essentially a repackaged version of the argument that the Jail did not

follow its own procedures or respond correctly to Milner’s grievance. It is no more

successful in the new packaging.

      For a party to successfully argue equitable estoppel, it must demonstrate three

elements: “(1) a misrepresentation by the opposing party; (2) reasonable reliance on

that misrepresentation; and (3) detriment” to the party that suffered the misrepre-

sentation. Lewis v. Washington, 300 F.3d 829, 834 (7th Cir. 2002). When invoking

equitable estoppel against a government actor, affirmative misconduct must be

shown. Id. The Seventh Circuit has not yet decided whether equitable estoppel can

be applied in a PLRA case. Kaba, 458 F.3d at 687. In any event, even if the doctrine

does apply, Milner has failed to demonstrate affirmative misconduct on the part of

Young or the other Jail staff, for all the reasons discussed earlier in the Opinion.

      On waiver, Milner’s argument is barely developed and cites no specific case on

point. Instead, Milner cites a case setting forth the general standard for waiver under

Illinois law—which requires an element of express or implied intent to waive a right.

Pl. Br. at 12 (citing Delta Consulting Group, Inc. v. R. Randle Constr., Inc., 554 F.3d

1133, 1140 (7th Cir. 2009)). Even if waiver could possibly apply to pre-litigation



                                          17
   Case: 1:19-cv-02166 Document #: 65 Filed: 03/28/21 Page 18 of 19 PageID #:996




conduct and to a statutory defense, it is crystal clear that there is no evidence at all

suggesting that Young or any other Jail staff ever expressed or implied any intent to

forgo the exhaustion defense. With the failure of this final argument, Young is enti-

tled to summary judgment based on Milner’s failure to exhaust administrative rem-

edies.

                                           C. Stay

         Milner has one final request: if he is deemed to have failed to exhaust, then the

case should be stayed so that he may exhaust and the resume the litigation. In some

circumstances—if the prisoner is blameless in failing to exhaust—it might be appro-

priate to refrain from dismissing an unexhausted complaint and give the prisoner an

opportunity to exhaust. Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008). But if the

failure to exhaust is the prisoner’s own fault, a stay should not be issued, and the

case must be dismissed. Id. In this case, for all the reasons explained earlier in the

Opinion, it was Milner who failed to exhaust available remedies, did not read the

Non-Compliant Grievance Response Form, and did not ask any Jail staff for help in

pursuing the administrative remedies. The request for a stay is denied.11

                                      IV. Conclusion

         Young’s motion for summary judgment is granted based on the lack of exhaus-

tion. This is a dismissal without prejudice. See Ford, 362 F.3d at 401 (holding that

“all dismissals under § 1997e(a) should be without prejudice” even if “the statute of



         11It
            is far from clear that a stay would do Milner any good, because almost surely, as
of long ago (probably by the time the case was filed on March 28, 2019), his deadline to submit
a new grievance form expired.
                                              18
  Case: 1:19-cv-02166 Document #: 65 Filed: 03/28/21 Page 19 of 19 PageID #:997




limitations might provide a good defense” upon refiling). But this is a final, appeala-

ble order. See id. (citing Larkin v. Galloway, 266 F.3d 718, 721 (7th Cir. 2001)). The

Court thanks Milner’s recruited counsel for their diligent and zealous representation

of the Plaintiff. The tracking status hearing of April 9, 2021, is vacated and final

judgment shall be entered.


                                                     ENTERED:


                                                           s/Edmond E. Chang
                                                     Honorable Edmond E. Chang
                                                     United States District Judge

DATE: March 28, 2021




                                          19
